Fidelity National Title
                                                                                       Insurance Company,
                                                                                  Successor by Merger Lawyers
                                                                                   Title Insurance Corporation,
                                                                                       Barclays Capital Real

                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                   May 14, 2015

                                              No. 04-14-00913-CV

                                               David MEDRANO,
                                                   Appellant

                                                          v.

FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger Lawyers
Title Insurance Corporation, Barclays Capital Real Estate Inc. d.b.a HOMEQ, as servicing Agent
                    for Duetsche Bnk. National Trust Company as Trustee,
                                           Appellees

                       From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008-CI-00027
                           The Honorable Richard E. Price, Judge Presiding

                                                  ORDER
       On April 21, 2015, this court ordered appellant David Medrano to file proof by May 1,
2015, that he had paid the court reporter for the supplemental record requested by appellees. See
TEX. R. APP. P. 34.6(c)(2)-(3). The court reporter has advised the court that payment has not
been made.

       We therefore order that appellant is not entitled to the presumption in Texas Rule of
Appellate Procedure 34.6(c)(4). In the court’s review of appellant’s issues, the court will
presume the omitted parts of the record support the trial court’s judgment. See Bennett v.
Cochran, 96 S.W.3d 227, 228-229 (Tex. 2002).

       If appellee nevertheless desires a supplemental record, appellee must make arrangements
with the court reporter for payment and notify this court it has done so by May 18, 2015. 1



                                                                _________________________________
                                                                Luz Elena D. Chapa, Justice


1
 In its review of the issues presented on appeal, the court will consider the entire record presented, without regard to
which party paid for the record.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court